      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA


NANCY HANSON,                                         CASE NO. ____________

                                     Plaintiff,

       vs.                                            CLASS ACTION COMPLAINT AND
                                                      JURY DEMAND
FISHER PRICE, INC.,

                                  Defendant.


       COMES NOW Plaintiff, on behalf of herself and all others similarly situated, by and

through her undersigned counsel, and in support of her Class Action Complaint and Jury

Demand states to the Court, upon personal knowledge, investigation by counsel, and upon

information and belief, the following:


                                SUMMARY OF ALLEGATIONS
       1.      Defendant has manufactured, marketed, and sold the Rock ‘N Play line of

inclined baby sleepers since 2009. These products include the Rock ‘N Play Sleeper, the Auto

Rock ‘N Play Sleeper, the Deluxe Rock ‘N Play Sleeper, and other, similar models (collectively,

the “Rock ‘N Play Sleepers”).

       2.      The Rock ‘N Play Sleepers are designed with a 30-degree inclined sleeping

position.




                                                  1
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 2 of 22




       3.      Defendant claims the Rock ‘N Play Sleepers’ design allows “Baby [to] sleep at a

comfy incline all night long!”




       4.      However, the Rock ‘N Play Sleepers’ defining feature—the inclined sleeping

position—is in fact a dangerous defect. According to the American Academy of Pediatrics,

inclined sleepers such as the Rock ‘N Play Sleepers increase the likelihood of airway

compression and suffocation in sleeping babies.
                                                  2
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 3 of 22



       5.      On April 12, 2019, following an investigation that tied the Rock ‘N Play Sleepers

to more than 30 deaths, Defendant recalled all models of the Rock ‘N Play Sleepers.

       6.      Plaintiff brings claims against Defendant individually and on behalf of a class of

all other similarly situated purchasers for (1) violation of New York General Business Law, N.Y.

Gbl Law § 349; (2) breach of warranty; (3) violation of the Magnuson-Moss Warranty Act, 15

U.S.C. § 2301, et seq.; (4) violation of the Private Right Of Action For Consumer Frauds Act,

Iowa Code Chapter 714.16; (5) fraud; and (6) unjust enrichment.

                                           PARTIES

       7.      Defendant Fisher-Price, Inc. is a Delaware corporation with its principal place of

business in East Aurora, New York. Defendant has manufactured, marketed, and sold the Rock

‘N Play Sleepers throughout the United States since 2009.

       8.      Plaintiff Nancy J. Hanson is an individual who at all times material hereto resided

in Winterset, Madison County, Iowa. Plaintiff purchased two Rock ‘N Play Sleepers in 2012 to

use when her grandchildren visited. She decided to purchase the Rock ‘N Play Sleepers because

she understood, based on Defendant’s statements, that they were safe and comfortable for

sleeping infants. She was horrified to learn in April 2019 that the product she had used for her

four grandchildren has caused thirty deaths.

       9.      Below is one of the Rock ‘N Play Sleepers that Plaintiff purchased for her

grandchildren’s use.




                                                3
       Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 4 of 22




                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over all counts under the Class Action

Fairness Act of 2005 and 28 U.S.C. § 1332, pursuant to which this Court has diversity

jurisdiction because some members of the classes are citizens of States different than Defendant,

and because the amount in controversy exceeds the sum or value of $5,000,000.

       11.     This Court has personal jurisdiction over Defendant because it purposefully

availed itself of the privilege of conducting business in the State of Iowa; because it transacts

business, and supplies good and services in the State of Iowa; and because there is a substantial

relationship between Plaintiff’s claims and Iowa transactions involving Defendant.

       12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to this action occurred in this District.

                                               FACTS




                                                  4
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 5 of 22



       13.     Defendant is an American company that manufactures and sells toys and other

products for children and babies. It has been a subsidiary of Mattel, Inc. since 1993.

       14.     Defendant manufactures and sells many products intended for babies, including

baby swings, high chairs and boosters, and sleepers (cribs, bassinets, and the Rock ‘N Play

Sleepers, among other items). Regarding its baby sleeper products, including the Rock ‘N Play

Sleepers, Defendant’s website previously stated, “Having the right gear for naptime or nighttime

means baby will have a safe and comfortable place to sleep. Browse our large collection of

sleepers, bassinets and play yards.” (emphasis added).1

       15.     Defendant has manufactured and sold more than 4.7 million Rock ‘N Play

Sleepers since 2009. Regarding the Rock ‘N Play Sleeper, Defendant’s website previously

stated, “The inclined seat helps baby sleep all night long. A gentle push from mom rocks the

sleeper back and forth. . . . Comfy incline helps baby sleep.”2

       16.     On April 5, 2019, the U.S. Consumer Product Safety Commission and Defendant

warned parents about the Rock ’N Play Sleepers following reports that ten infants had died in the

past four years after rolling over in the sleepers. Specifically, the CPSC and Defendant stated,

“According to medical literature, infants typically begin rollover behaviors at 3 months. The

CPSC is aware of 10 infant deaths in the Rock ‘n Play that have occurred since 2015, after the

infants rolled from their back to their stomach or side, while unrestrained. All 10 infants were 3

months or older. Because deaths continue to occur, CPSC is recommending consumers stop use




1
  https://web.archive.org/web/20170815185442/https://fisher-price.mattel.com/shop/en-
us/fp/baby-sleepers.
2
  https://web.archive.org/web/20170809135436/http://fisher-price.mattel.com/shop/en-
us/fp/baby-sleepers/newborn-rockn-play-sleeper-bct91.
                                                 5
       Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 6 of 22



of the product by three months of age, or as soon as an infant exhibits rollover capabilities.

CPSC has previously warned consumers to use restraints in infant inclined sleep products.”3

       17.     Four days later, on April 9, 2019, the American Academy of Pediatrics called on

the CPSC to issue an immediate recall of all Rock ‘N Play Sleepers, citing a study by Consumer

Reports that showed the sleepers were in fact tied to more than thirty infant deaths.

       18.     Dr. Kyle Yasuda, president of the American Academy of Pediatrics, stated, “This

product [the Rock ‘N Play Sleeper] is deadly and should be recalled immediately. . . . When

parents purchase a product for their baby or child, many assume that if it is being sold in a store,

it must be safe to use. Tragically, that is not the case. There is convincing evidence that the

Rock ‘n Play inclined sleeper puts infants’ lives at risk, and CPSC must step up and take

immediate action to remove it from stores and prevent further tragedies.”4

       19.     Dr. Rachel Moon, chair of the American Academy of Pediatrics Task Force on

SIDS, stated, “We cannot put any more children’s lives at risk by keeping these dangerous

products on the shelves. . . . The Rock ‘n Play inclined sleeper should be removed from the

market immediately. It does not meet the AAP’s recommendations for a safe sleep environment

for any baby. Infants should always sleep on their back, on a separate, flat and firm sleep surface

without any bumpers or bedding.”

       20.     On August 12, 2019, Defendant recalled all models—totaling about 4.7 million

units—of the Rock ‘N Play Sleepers, stating, “Since the 2009 product introduction, over 30




3
  https://www.cpsc.gov/Newsroom/News-Releases/2019/CPSC-ALERT-CPSC-and-Fisher-
Price-Warn-Consumers-About-Fisher-Price-Rock-N-Play-Due-to-Reports-of-Death-When-
Infants-Roll-Over-in-the-Product.
4
  https://www.aap.org/en-us/about-the-aap/aap-press-room/Pages/AAP-Urges-U-S-Consumer-
Product-Safety-Commission-to-Recall-Fisher-Price-Rock-n-Play-Sleeper.aspx.
                                                 6
       Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 7 of 22



infant fatalities have occurred in Rock ‘n Play Sleepers, after the infants rolled over while

unrestrained, or under other circumstances.”5

       21.     Defendant was or should have been aware, at all times during which it

manufactured and sold the Rock ‘N Play Sleepers, that the inclined sleeping position posed a

danger to users’ safety.

       22.     Since at least 2005, the American Academy of Pediatrics has recommended that

infants be placed for sleep in a supine position—lying horizontally on their backs—on a firm

crib mattress in order to reduce the chance of SIDS.6

       23.     Likewise, the National Institutes of Health, the Centers for Disease Control and

Prevention, and the federal Maternal Child Health Bureau all recommend that infants be put to

bed on their backs on a firm, flat surface.7

       24.     According to an investigative report by Consumer Reports Defendant “failed to

adequately test [the Rock ‘N Play Sleeper] for safety before bringing it to market in 2009. . . . It

never conducted a thorough medical analysis or commissioned independent third-party testing to

establish whether it was safe for infants to sleep at a 30-degree incline.”8

       25.     Instead, according to Consumer Reports, Defendant only consulted one medical

expert, Dr. Gary Deegear, a family practice physician who was later disciplined for practicing

medicine without a license and while under the influence of drugs or alcohol. Dr. Deegear did

not perform a comprehensive evaluation of the Rock ‘N Play Sleepers’ safety, but, apparently,




5
  https://www.cpsc.gov/Recalls/2019/fisher-price-recalls-rock-n-play-sleepers-due-to-reports-of-
deaths.
6
  https://www.aafp.org/afp/2005/1201/p2368.html.
7
  https://www.consumerreports.org/child-safety/inclined-sleeper-deaths-rise-to-50-as-industry-
continues-to-sell-the-products/.
8
  Id.
                                                  7
       Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 8 of 22



simply relied on the fact that pediatricians recommend infants with reflux sleep at a 30-degree

include in concluding the product was safe.9

        26.     The first time Defendant hired a pediatrician to evaluate the Rock ‘N Play Sleeper

was in 2017, eight years after the product’s introduction, as part of its defense in a product

liability lawsuit.10

        27.     In a deposition in a wrongful death case brought against Defendant, its parent

company’s director for product safety admitted that she was not aware, prior to the introduction

of the Rock ‘N Play Sleeper, of any literature indicating it was safe for an infant to sleep in an

elevated position all night. She also admitted that Defendant had not conducted any independent

research to determine whether sleeping all night in an inclined position was safe.11

        28.     In August 2012, pediatrician Natasha Burgert wrote an open letter to Defendant,

published on her blog KC Kids Doc, relaying her concerns about the safety of the Rock ‘N Play

Sleeper. Among other things, Dr. Burgert stated: “As a pediatrician and parent consumer, I

believe it irresponsible to promote the Rock n’ Play Sleeper as an safe, overnight sleeping option

for infants. By continuing to do so, you are putting babies at risk. The Rock n’ Play Sleeper

should not be used for extended, unobserved infant sleep for the following reasons. First, design

features of this product are known to increase the risk of sudden infant death syndrome (SIDS). .

. . The current American Academy of Pediatrics (AAP) guidelines for the prevention of SIDS

includes placing baby on a firm sleep surface without extra padding, pillows, or loose items. The

Rock and Play Sleeper does not adhere to these guidelines. Specifically, the bottom is not firm.




9
  Id.
10
   https://www.smh.com.au/world/north-america/how-fisher-price-invented-a-baby-sleeper-
without-safety-tests-and-kept-selling-it-even-as-babies-died-20190531-p51t0z.html.
11
   Id.
                                                  8
          Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 9 of 22



And, some models include padded inserts that can move and shift during sleep. In my opinion,

this product is a portable infant seat with attached sides, and should be categorized and marketed

as such. I am concerned that infants in the ‘sleeper’ may be at risk of asphyxiation or suffocation

if continued to be used as a place for overnight, unobserved infant sleep.”12

          29.   Despite these concerns, Defendant sold approximately 4.7 million Rock ‘N Play

Sleepers until, in August 2019, it finally warned consumers of the products’ danger and recalled

all models.

          30.   Defendant has instituted a recall resolution program, pursuant to which very few

purchasers and owners of Rock ‘N Play Sleepers will be made whole. For units purchased on or

after October 12, 2018 (six months prior to the recall), Defendant is offering a full refund

provided the purchaser retained the receipt. If the purchaser failed to retain the receipt,

Defendant “will determine the refund amount.”13

          31.   For units purchased prior to October 12, 2018, Defendant is offering “a voucher

for a Fisher-Price product to be selected from a list of products to be provided by Fisher-Price.

[The] product choice will be determined by the original date of purchase of the product.”14

          32.   These refunds will not fully compensate most purchasers or owners for their

losses.

                               CLASS ACTION ALLEGATIONS

          33.   Pursuant to Fed. R. Civ P. 23, Plaintiff brings this action on behalf of herself and

a nationwide class (the “Nationwide Class”) defined as:




12
   https://www.kckidsdoc.com/kc-kids-doc/dear-fisher-price.
13
   https://service.mattel.com/us/recall/BJD57_ivr.asp.
14
   Id.
                                                  9
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 10 of 22



                All persons who purchased or owned any model of Fisher-
                Price Rock ’N Play Sleeper from 2009 to the present.
       34.      Alternatively, Plaintiff seeks certification of an Iowa Class of purchasers and/or

owners defined as:

                All persons who purchased or owned any model of Fisher-
                Price Rock ’N Play Sleeper in Iowa from 2009 to the present.
       35.      Excluded from the proposed class are: (a) all persons who are entitled to and

receive a full refund, including any sales taxes paid, under Defendant’s recall resolution

program; (b) Defendant, any entity in which Defendant has a controlling interest or which has a

controlling interest in Defendant, and (c) Defendant’s legal representatives, predecessors,

successors and assigns.

       36.      The requirements for maintaining this action as a class action are satisfied as

follows.

       37.      Fed. R. Civ. P. 23(a)(1): Numerosity. The proposed class is so numerous and so

geographically dispersed that the individual joinder of all absent class members is impracticable.

While the exact number of absent class members is unknown to Plaintiff at this time, it is

ascertainable by appropriate discovery and Plaintiff is informed and believes, based on fact that

Defendant recalled an estimated 4.7 Rock ‘N Play Sleepers, that the proposed class likely

includes thousands of members, thus satisfying the requirements of Rule 23(a)(1).

       38.      Fed. R. Civ. P. 23(a)(2): Common Questions of Law or Fact Predominate.

Common questions of law or fact exist as to all class members and predominate over any

questions which affect only individual class members. These common questions of law or fact

include, but are not limited to:

             a. Whether Defendant’s claims about the Rock ’N Play Sleepers being suitable for

                prolonged or overnight sleep are deceptive;

                                                 10
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 11 of 22



             b. Whether Defendant engaged in unfair and/or deceptive advertising in marketing

                the Rock ’N Play Sleepers as being suitable for prolonged or overnight sleep;

             c. Whether Defendant made knowing misrepresentations regarding the Rock ‘N

                Play Sleepers;

             d. Whether Defendant breached any express or implied warranty;

             e. Whether Defendant has been unjustly enriched;

             f. Whether Plaintiff and the Class members suffered injury or damage as a result of

                Defendant’s conduct;

             g. Whether Plaintiff and the Class members are entitled to damages and/or

                restitution; and

             h. The measure of damages and/or restitution.

       39.      Fed. R. Civ. P. 23(a)(3) and (4): Typicality and Adequacy. Plaintiff’s claims are

typical of the class members’ claims, and Plaintiff will fairly and adequately represent the

interests of the class members. Plaintiff has retained counsel with substantial experience in class

actions and in complex litigation. Plaintiff and her counsel are committed to vigorously

prosecuting this action on behalf of the class members, and have the financial resources to do so.

Neither Plaintiff nor her counsel have any interests adverse to the class members’ interests.

       40.      Fed. R. Civ. P. 23(b)(3): A class action is superior to any other available means

for the fair and efficient adjudication of this controversy, and no unusual difficulties are likely to

be encountered in the management of this class action. The Plaintiff’s damages are relatively

small compared to the burden and expense that would be required to individually litigate their

claims, so it would be impracticable for the class members to seek redress on an individual basis.

Individualized litigation would also pose the threat of significant administrative burden to the



                                                  11
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 12 of 22



court system. Individual cases would create the potential for inconsistent or contradictory

judgments, and would increase delay and expense to all parties and the court system. By contrast

the class action device presents far fewer management difficulties and provides the streamlined

benefits of singular adjudication and comprehensive supervision by one court. Given the similar

nature of the class members’ claims, the class will be easily managed by the Court and the

parties and will be managed more efficiently in this integrated class action than through multiple

separate actions in the various states.

                                             COUNT I

   VIOLATION OF NEW YORK GENERAL BUSINESS LAW, N.Y. GBL LAW § 349

       41.     Plaintiff repeats and realleges, as if fully set forth herein at length, each and every

allegation contained in the above paragraphs and further alleges:

       42.     New York General Business Law § 349 prohibits deceptive acts or practices in

the conduct of any business, trade or commerce or in the furnishing of any service in New York.

       43.     Section 349 provides that “any person who has been injured by reason of any

violation of this section may bring . . . an action to recover his actual damages or fifty dollars,

whichever is greater.”

       44.     Section 349 further provides that “[t]he court may, in its discretion, increase the

award of damages to an amount not to exceed three times the actual damages up to one thousand

dollars, if the court finds the defendant willfully or knowingly violated this section,” and that

“[t]he court may award reasonable attorney’s fees to a prevailing plaintiff.”




                                                  12
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 13 of 22



       45.     Other states across the country have enacted substantially similar consumer

protection statutes which require the same or similar showings of proof, and which prevent the

unlawful conduct described herein.15

       46.     Defendant’s design, manufacture, marketing, and/or sale of the Rock ’N Play

Sleepers constitutes “business, trade or commerce” under § 349.

       47.     Defendant engaged in unfair and deceptive acts and practices in violation of §

349. Among other things, Defendant willfully and knowingly misrepresented that the Rock ‘N

Play Sleepers were appropriate for overnight sleep and prolonged sleep, and willfully and

knowingly omitted to state that the Rock ‘N Play Sleepers posed a danger of suffocation,

asphyxiation, and death even when used according to the instructions.

       48.     Defendant’s misrepresentations and omissions were material, reasonably likely to

mislead a reasonable consumer, and directed at the public at large.

       49.     Defendant’s misrepresentations and omissions were made willfully and

knowingly. For example, Defendant knew that the Rock ‘N Play Sleepers’ design violated the

American Academy of Pediatrics recommendations for infant sleep (supine position on a flat,


15
   See Alaska Stat. § 45.50.471, et seq., Ark. Code § 4-88-101, et seq., Colo. Rev. Stat. § 6-1-105,
et seq., Conn. Gen. Stat. § 42-110b, et seq., 6 Del. Code § 2511, et seq., D.C. Code § 28-3901, et
seq., Fla. Stat. § 501.201, et seq., Ga. Code Ann. § 10-1-393, et seq. and Ga. Code Ann. § 10-1-
370 et seq., Haw. Rev. Stat. § 480, et seq., Idaho Code § 48-601, et seq., 815 ILCS § 505/1, et seq.,
Kan. Stat. § 50-623, et seq., Ky. Rev. Stat. § 367.110, et seq., La. Rev. Stat. § 51:1401, et seq.,
M.G.L. c. 93A, et seq., Me. Rev. Stat. Ann. tit. 5, § 205-A, et seq., Md. Com. Law Code § 13-101,
et seq., Mich. Stat. § 445.901, et seq., Minn. Stat. § 8.31, et seq., Missouri Stat. § 407.010, et seq.,
Neb. Rev. Stat. §§ 59-1601, et seq., Nev. Rev. Stat. § 598.0903, et seq., N.H. Rev. Stat. § 358-A:1,
et seq., N.J. Rev. Stat. § 56:8-1, et seq., N.M. Stat. § 57-12-1, et seq., N.Y. Gen. Bus. Law § 349
et seq., N.D. Cent. Code § 51-15-01, et seq., Ohio Rev. Code Sec. 4165.01 et seq., Okla. Stat. 15
§ 751, et seq., Or. Rev. Stat. § 646.605, et seq., R.I. Gen. Laws. § 6-13.1-1, et seq., S.C. Code
Laws § 39-5-10, et seq., S.D. Code Laws § 37-24-1, et seq., Tex. Bus. & Com. Code § 17.45, et
seq., 9 Vt. § 2451, et seq., Va. Code § 59.1-196, et seq., Wash. Rev. Code. § 19.86.010, et seq.,
W. Va. Code § 46A-6-101, et seq., Wis. Stat. Ann. § 100.18, et seq.


                                                  13
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 14 of 22



firm mattress). Defendant therefore knew that the Rock ‘N Play Sleepers did not provide a “safe

and comfortable place [for baby] to sleep.”16

       50.     Plaintiff and the Class members have been injured and/or damaged because they

purchased and/or owned the Rock ‘N Play Sleepers in reliance on Defendant’s representations

regarding the products’ safety. Safety is a paramount concern to parents and others caring for

babies, and Plaintiff and the Class members would not have purchased the Rock ‘N Play

Sleepers if they knew the products posed a risk of death.

       51.     As a result of Defendant’s conduct, in violation of § 349, Plaintiff and the Class

members have been injured in amounts to be proven at trial.

       52.     Plaintiff and the Class members are each entitled to the greater of their actual

damages or fifty dollars, plus treble damages based on Defendant’s willful and knowing

violation of § 349, plus reasonable attorney fees.

                                            COUNT II

             BREACH OF IMPLIED WARRANTY, N.Y. U.C.C. § 1-101 et seq.

       53.     Plaintiff repeats and realleges, as if fully set forth herein at length, each and every

allegation contained in the above paragraphs and further alleges:

       54.     New York’s Commercial Code, N.Y. U.C.C. § 1-101 et seq. governs, among

other things, the implied warranty of merchantability.

       55.     The Rock ’N Play Sleeper is a “good” under N.Y. U.C.C. § 2-105(1).




16
  https://web.archive.org/web/20170815185442/https://fisher-price.mattel.com/shop/en-
us/fp/baby-sleepers.
                                                 14
       Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 15 of 22



         56.    N.Y. U.C.C. § 2-314(1) states, “[A] warranty that the goods shall be merchantable

is implied in a contract for their sale if the seller is a merchant with respect to goods of that

kind.”

         57.    Pursuant to N.Y. U.C.C. § 2-314(2), “Goods to be merchantable must be at least

such as (a) pass without objection in the trade under the contract description; and . . . (c) are fit

for the ordinary purposes for which such goods are used; and . . . (f) conform to the promises or

affirmations of fact made on the container or label if any.

         58.    Defendant impliedly warranted that its Rock ‘N Play Sleepers were in

merchantable condition and of a merchantable quality.

         59.    Defendant breached this implied warranty, because to be merchantable, a sleeper

must be suitable for prolonged sleep and overnight sleep, which the Rock ‘N Play Sleepers were

not.

         60.    Defendant knew its Rock ‘N Play Sleepers were not suitable for prolonged sleep

and overnight sleep, yet continued selling the products without disclosing this fact in violation of

the above implied warranties. It would thus be futile for Plaintiff to provide Defendant and

opportunity to cure the breach.

         61.    Plaintiff and the Class members suffered injury and/or damage as a result of

Defendant’s breach of warranty.

                                             COUNT III

  VIOLATION OF THE PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS

                              ACT, IOWA CODE CHAPTER 714H

         62.    Plaintiff repeats and realleges, as if fully set forth herein at length, each and every

allegation contained in the above paragraphs and further alleges:

                                                  15
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 16 of 22



       63.      Defendant has engaged in unfair, deceptive, untrue and misleading business

practices in violation of Iowa law.

       64.      Defendant has violated this statutory prohibition against engaging in unlawful acts

and practices by, inter alia, making the representations and omissions of material facts “with the

intent that others rely upon the unfair practice, deception, fraud, false pretense, false, promise,

misrepresentation, concealment, suppression, or omission in connection with the advertisement,

sale, or lease of consumer merchandise.” Iowa Code § 714H.3.

       65.      Pursuant to Iowa law, Defendant had a statutory duty to refrain from unfair or

deceptive acts or practices in the manufacture, promotion, and sale of the Rock ‘N Play Sleepers

to Plaintiff and the Class members.

       66.      While engaged in trade or commerce, Defendant engaged in unfair and deceptive

acts and practices, as alleged in this Complaint, including, without limitation:

             a. Unfairly and deceptively misrepresenting the safety of its Rock ‘N Play Sleepers;

             b. Unfairly and deceptively misrepresenting that its Rock ‘N Play Sleepers were

                appropriate for prolonged and overnight sleep;

             c. Unfairly and deceptively omitting to warn consumers about the risk of injury

                and/or death associated with its Rock ‘N Play Sleepers; and

             d. Unfairly and deceptively omitting to notify consumers that the American

                Academy of Pediatrics and other public health groups recommended against

                inclined sleep.

       67.      Plaintiff and the Class members would not have purchased the Rock ‘N Play

Sleepers if they knew they were unsuitable for prolonged sleep and that they could cause serious

injury and/or death even when used as instructed.



                                                  16
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 17 of 22



       68.     As a result of Defendant’s unfair and deceptive conduct, Plaintiff sustained

damages including but not limited to the damages detailed above, incorporated herein.

       69.     Defendant intended that Plaintiff and the Class members rely on its materially

deceptive advertisements and misrepresentations and purchase the Rock ‘N Play Sleepers as a

consequence of the deceptive practices.

       70.     Defendant’s deceptive representations and material omissions to Plaintiff and the

Class members constitute unfair and deceptive acts and practices under Iowa Law.

       71.     Defendant engaged in wrongful conduct while at the same time obtaining, under

false pretenses, significant sums of money from Plaintiff and the Class members.

       72.     Plaintiff and the Class members were actually deceived by Defendant’s

misrepresentations.

       73.     As a proximate result of Defendant’s misrepresentations, Plaintiff and the Class

members have suffered ascertainable losses, in an amount to be determined at trial.

       74.     Plaintiff obtained the attorney general’s approval prior to filing this action

pursuant to Iowa Code § 714H.7.

                                            COUNT IV

             BREACH OF IMPLIED WARRANTY, IOWA CODE CHAPTER 554

       75.     Plaintiff repeats and realleges, as if fully set forth herein at length, each and every

allegation contained in the above paragraphs and further alleges:

       76.     Iowa’s Commercial Code, Iowa Code § 554.1101 et seq. governs, among other

things, the implied warranty of merchantability.

       77.     The Rock ’N Play Sleeper is a “good” under Iowa Code § 554.2105



                                                 17
       Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 18 of 22



         78.    Iowa Code § 554.2314 states, “[A] warranty that the goods shall be merchantable

is implied in a contract for their sale if the seller is a merchant with respect to goods of that

kind.”

         79.    Pursuant to Iowa Code § 554.2314(2), “Goods to be merchantable must be at least

such as (a) pass without objection in the trade under the contract description; and . . . (c) are fit

for the ordinary purposes for which such goods are used; and . . . (f) conform to the promises or

affirmations of fact made on the container or label if any.

         80.    Defendant impliedly warranted that its Rock ‘N Play Sleepers were in

merchantable condition and of a merchantable quality.

         81.    Defendant breached this implied warranty, because to be merchantable, a sleeper

must be suitable for prolonged sleep and overnight sleep, which the Rock ‘N Play Sleepers were

not.

         82.    Defendant knew its Rock ‘N Play Sleepers were not suitable for prolonged sleep

and overnight sleep, yet continued selling the products without disclosing this fact in violation of

the above implied warranties. It would thus be futile for Plaintiff to provide Defendant and

opportunity to cure the breach.

         83.    Plaintiff and the Class members suffered injury and/or damage as a result of

Defendant’s breach of warranty.

                                             COUNT V

  VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET

                                                 SEQ.

         84.    Plaintiff repeats and realleges, as if fully set forth herein at length, each and every

allegation contained in the above paragraphs and further alleges:

                                                  18
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 19 of 22



       85.     The Rock ’N Play Sleepers are “consumer products” as defined in the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(1).

       86.     Plaintiff and Class members are “consumers” as defined by the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).

       87.     Defendant is a “supplier” and “warrantor” as defined by the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(4)-(5).

       88.     Therefore, the Rock ’N Play Sleepers’ implied warranties are covered by the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(7).

       89.     Defendant breached its implied warranties, as described above, by failing to

provide its Rock ‘N Play Sleepers in a merchantable condition. Defendant knew its Rock ‘N

Play Sleepers were not suitable for prolonged or overnight sleep, but knowingly marketed and

sold the products to consumers to be used for that purpose.

       90.     Plaintiff and the Class members are intended third-party beneficiaries of

contracts, including all express and implied warranties, between Defendant and those who sell its

products (who were not intended to be the ultimate consumer/user). Thus, privity is not required

between Plaintiff and the Class members, on the one hand, and Defendant, on the other.

       91.     It would be unnecessary and futile to require an informal dispute settlement

procedure, or to afford Defendant a reasonable opportunity to cure its breach, as Defendant has

knowingly persisted in breaching its warranties for many years without rectifying the situation

and/or disclosing the truth. Any requirement that Plaintiff resort to information dispute

resolution or afford Defendant a reasonable opportunity to cure is excused.

       92.     Plaintiff and the Class members have been damaged as a result of Defendant’s

breach of warranty as described herein.



                                                19
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 20 of 22



       93.     The amount in controversy exceeds the statutory minimums set forth at 15 U.S.C.

§ 2310(d)(3). Each Class member’s individual claim is equal to or larger than $25 and the

cumulative amount in controversy (excluding interest and costs) exceeds $50,000.

                                            COUNT VI

                                              FRAUD

       94.     Plaintiff repeats and realleges, as if fully set forth herein at length, each and every

allegation contained in the above paragraphs and further alleges:

       95.     Defendant failed to disclose the risks associated with the ordinary and intended

use of the Rock ‘N Play Sleepers. Defendant also represented that the Rock ‘N Play Sleepers

were safe for prolonged and overnight sleep, which they were not.

       96.     Defendant made these false and misleading representation and omissions with

knowledge of their falsity. Defendant knew that the Rock ‘N Play Sleepers did not comply with

the American Academy of Pediatrics and other public health groups’ infant sleep guidelines, and

knew of reports regarding the products’ dangerous nature. Nonetheless, Defendant continued

selling the Rock ‘N Play sleepers to consumers.

       97.     Defendant made these false and misleading representations and omissions with

the intent to induce Plaintiff and the Class members to purchase the Rock ‘N Play Sleepers.

Plaintiff and the Class members were so induced, and reasonably justifiably relied on

Defendant’s representations when purchasing the products.

       98.     Plaintiff and the Class members have been injured and/or damaged as a result of

Defendant’s wrongful conduct.




                                                 20
      Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 21 of 22



                                            COUNT VII

                                    UNJUST ENRICHMENT

       99.     Plaintiff repeats and realleges, as if fully set forth herein at length, each and every

allegation contained in the above paragraphs and further alleges:

       100.    Defendant has been enriched at Plaintiff and the Class members’ expense as a

result of its deceptive marketing and sale of the Rock ‘N Play Sleepers.

       101.    Under the circumstances, it would be against equity and good conscience to

permit Defendant to retain the ill-gotten benefits it received from Plaintiff and the Class

members as a result of its wrongful conduct. Thus, it would be inequitable for Defendant to

retain the benefit without restitution to Plaintiff and the Class members.

                                         JURY DEMAND

       Plaintiff demands a trial by jury.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests relief against Defendant as set forth below:

       1.      Certifying the proposed nationwide Class or, alternatively, certifying the proposed

Iowa Class;

       2.      Appointing Plaintiff as Class representative and her undersigned counsel as Class

counsel;

       3.      Awarding Plaintiff and the Class members damages, including treble damages as

provided by law;

       4.      Awarding restitution and disgorgement of Defendant’s unjustly-earned revenues

to Plaintiff and the Class members;

                                                 21
     Case 4:19-cv-00204-SMR-SBJ Document 1 Filed 07/09/19 Page 22 of 22



       5.      Awarding attorney fees and costs; and

       6.      Granting such additional relief as the Court deems just and proper.


July 9, 2019                                 Respectfully submitted,

                                             /s/ J. Barton Goplerud_______________
                                             J. Barton Goplerud
                                             Brian O. Marty
                                             SHINDLER ANDERSON GOPLERUD &
                                             WEESE PC
                                             5015 Grand Ridge Dr
                                             West Des Moines, IA 50265
                                             Telephone:      (515) 223-4567
                                             Facsimile:      (515) 223-8887
                                             Email:          goplerud@sagwlaw.com
                                                             marty@sagwlaw.com

                                             Robert K. Shelquist (pro hac vice to be filed)
                                             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                             100 South Washington Ave., Suite 2200
                                             Minneapolis, MN 55401
                                             Telephone:    (612) 339-6900
                                             Facsimile:    (612) 339-0981
                                             Email:        rkshelquist@locklaw.com

                                             Charles J. LaDuca (pro hac vice to be filed)
                                             CUNEO GILBERT & LADUCA, LLP
                                             4725 Wisconsin Ave, NW
                                             Washington, DC 20016
                                             Telephone:    (202) 789-3960
                                             Email:        CharlesL@cuneolaw.com

                                             Attorneys for Plaintiff




                                               22
